Case 1:21-cv-11138-RWZ Document 1-1 Filed 07/12/21 Page 1 of 17

Commonwealth of Massachusetts

MIDDLESEX,SS. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT
CIVIL DOCKETNOZ1cv01034_

Michelé:. Sanphy, et al. , PLAINTIFF(S),

Vv.

Reading School , DEFENDANT(S)
Committee, et al.

 

John F. DSHMNONS, uperintendent

Reading Public Schools; 82 Oaishand Roads means: MA 01867

 

THIS SUMMONS IS DIRECTED TO

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
flled in the _Middlesex Su Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

You must respond to this lawsuit In writing within 20 days.. If you do not respond, the court may decide

the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the

opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect

to resolve this matter with the Plaintiff. if you need more time to respond, you may request an

extension of time in writing from the Court.

How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a

copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by:
a. Filing your signed original response with the Clerk's Office for Civil BusinessMiddlesex Court,200 Trade Center

Woburn, MA (address), by mail or in person, AND

b. Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the followingDaniel T.S. Hefferna:

address:___ Ko tin, Crabtree & Strong; One Bowdoin Square, Boston, MA 021 14

What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer

must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.

Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to

use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are

based on the same facts or transaction described in the Complaint, then you must include those claims

in your Answer. Otherwise, you may jose your right to sue the Plaintiff about anything related to this

lawsuit. If you want to have your case heard by a Jury, you must specifically request a jury trial in your

Answer or in a written demand for a jury trial that you must send to the other side and file with the

court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a

“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion

to Dismiss must be based on one of tha legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If

you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”

described in the rules of the Court in which the complaint was filed, available at

www.mass,gov.courts/case-legal-res/rules of court.

A TRUE COPY ATTEST
DLW Oops

IS
ALAN BISHOP-CONSTABLE

 
Case 1:21-cv-11138-RWZ Document 1-1 Filed 07/12/21 Page 2 of 17

Legal Assistance. You may wish to get legal help from a lawyer. !f you cannot get legal help, some basic
information for people who represent themselves Is available at www.mass.gov/courts/selfhelp.

Required Information on all filings: The “civ!l docket number” appearing at the top of this notice is the
case number assigned fo this case and must appear on the front of your Answer or Motion to Dismiss.
You should refer to yourself as the “Defendant.”

 

Witness Hon. Judith Fabricant, Chief Justice on 20.

Migr A. Syfivan
Clerk-Magisirate

Nate: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the

summons before itis served on the Defendant.

PROOF OF SERVICE OF PROCESS

| hereby certify thaton www 20, E served a copy of this summons,
together with a copy of the complaint in this action, on the defendant named in this summons, in the
following manner (See Mass. R. Civ, P. 4(d)(1-5)):

 

 

 

Dated: » 20 ' Signature:

 

N.B. TO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH
ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.

 

lp T WU , 20.

 

 

 
Case 1:21-cv-11138-RWZ Document 1-1 Filed 07/12/21 Page 3 of 17

 

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS. SUPERIOR COURT
CIVIL ACTION NO.

 

MICHELE SANPHY and MATTHEW
SANPHY, individually and on behalf of their
minor child MEAGAN SANPHY

 

 

Plaintiffs,
v.

 

READING PUBLIC SCHOOLS,

THE TOWN OF READING,

JOHN F. DOHERTY, JOANNE KING, and
MARGARET CULLEN

 

)

)

)

)

)

READING SCHOOL COMMITTEE, )
)

)

)

)

)

Defendants. )
)

 

COMPLAINT AND JURY DEMAND

Plaintiffs, Michele Sanphy (“Mrs. Sanphy”) and Matthew Sanphy (“Mr. Sanphy”),
individually and on behalf of their minor child, Megan Sanphy, (collectively “plaintiffs”), bring
this tort and civil rights action to recover for injuries that they suffered as a result of the actions
and failures to act on the part of the defendants, Reading Schoo! Committee, Reading Public
Schools, The Town of Reading, John F. Doherty, Joanne King, and Margaret Cullen
(collectively, “defendants”).

PARTIES

1, The plaintiffs, Megan Sanphy and her parents, Michele and Matthew Sanphy, reside in

Reading, Middlesex County, Massachusetts.
2. The defendant, John F, Doherty (“Dr. Doherty”), was Superintendent of the Reading

Public School District during all or a portion of the period pertinent to this Complaint.

He is sued in both her individual and official capacities.
10.

Case 1:21-cv-11138-RWZ Document 1-1 Filed 07/12/21 Page 4 of 17

The defendant, Joanne King (“Dr. King”), was Principal of Wood End Elementary

School (“Wood End Elementary”) within the Reading Public Schools during all or a
portion of the period pertinent to this Complaint. She is sued in both his individual and
official capacities.
The defendant, Margaret Cullen, was a teacher at Wood End Elementary and an
employee of the Reading Public Schools during all or a portion of the period pertinent to
this Complaint. She is sued in both her individual and official capacities.
The defendant, the Reading School Committee (“the School Committee”), oversees the
operations of the defendant, the Reading Public Schools.
Upon information and belief, the defendant, the Town of Reading (“Reading”), oversees
the activities of the School Committee.
The defendant, the Reading Public Schools, oversees the activities of teachers,
administrators, and staff at Wood End Elementary.
FACTS

The Reading Public Schools (“the District”) is a recipient of federal financial assistance,

including federal financial assistance provided to the District’s schools. ©
During all or a portion of the period pertinent to this Complaint, the individual municipal
defendants were employed by Reading and/or the Schoo! Committee, and they were
acting within the scope of their authority as employees of Reading and/or the School
Committee.
During all or a portion of the period pertinent to this Complaint, one or more of the

individual municipal defendants had final authority to formulate policy in their areas of

responsibility.
ll.

12.

13,

14,

15.

16.

17,

18.

19,

20.

21.

Case 1:21-cv-11138-RWZ Document 1-1 Filed 07/12/21 Page 5 of 17

Meagan Sanphy is currently thirteen (13) years old (DOB 9/29/2007) and has been
diagnosed with Down syndrome and anxiety.

During the 2019-2020 school year Meagan Sanphy was a fifth-grade student at Wood
End Elementary.

Margaret Cullen (“Ms. Cullen”) was Megan Sanphy’s fifth-grade teacher during the
2019-2020 school year.

On or about September 17, 2019 Ms, Cullen told Megan to pick up some toys, Megan did
not comply.

Megan began to fidget with her sweatshirt and continued to refuse to comply with Ms.
Culien’s request.

As Megan continued to fidget with her sweatshirt, Ms. Cullen forcefully removed her
sweatshirt leaving her wearing nothing but her sports-bra and exposed to all in her
classroom. |

Megan was traumatized and humiliated by this act.

Megan suffered, and continues to suffer, significant damages as a result of this incident.
Megan has been diagnosed with Post Traumatic Stress Disorder (“PTSD”), an increase in
anxiety, sleep disturbances, and dysregulation.

Megan was unable to attend school in the immediate aftermath of the incident, causing a
disruption of her educational program, and was ultimately not able to return to Wood End ©
Elementary.

Subsequent to this incident, staff at the Reading school district inaccurately reported the
incident and accused Megan of fabricating the incident undermining the ability of

Megan’s parents and treatment providers to effectively address the trauma.
22,

23.

24.

25.

26,

27.

28.

29,

30.

31.

32.

33.

Case 1:21-cv-11138-RWZ Document 1-1 Filed 07/12/21 Page 6 of 17

Megan was forced to apologize to Ms. Cullen.

The Reading School District has refused to provide the necessary supports to address
Megan’s trauma.

In addition to the physical invasion of her bodily integrity, Megan has suffered significant
emotional injury.

At all relevant times, Megan was under the care of the defendants.

The defendants failed to properly care for Megan.

The defendants failed to properly institute policies and procedures to ensure Megan’s
health, safety, and well-being.

The defendants failed to properly supervise and train their agents and employees.

The defendants, their agents and their employees failed to properly intervene and correct

staff who were conducting improper physical management of Megan.

The defendants’ actions and failures to act caused, and the environment created by the
defendants fostered an atmosphere that led to an invasion of her bodily integrity and
significant emotional injury to Megan. |

As a direct and proximate result of these acts and omissions, Megan has suffered an
invasion of her bodily integrity. Megan also suffered indignities, humiliation, severe
emotional distress, including PTSD. |

Megan has exhibited significant and concerning changes in behavior, and she has
experienced a diminished enjoyment of life.

Megan’s education has been disrupted, and she has been forced to uproot and change her

school.
Case 1:21-cv-11138-RWZ Document1-1 Filed 07/12/21 Page 7 of 17

34.

35.

As a direct and proximate result of these acts and omissions, Megan’s parents have
suffered a loss of consortium. |
Pursuant to M.G.L. c. 258, § 4, on September 11. 2020, Mr. and Mrs. Sanphy

. individually and as guardians of their daughter Megan served the municipal defendants
with a presentment letter. See Exhibit 1, September 11, 2020 letter from the plaintiffs’
attorney, Daniel T.S. Heffernan, to Reading Officials, a copy which is attached hereto as
Exhibit A.

COUNT I
(Violation of 42 U.S.C. § 1983)

(By Megan Sanphy against defendants John F, Doherty, Joanne King, and Margaret Cullen)

36,

The plaintiffs re-allege paragraphs 1 through 35, above and incorporate them herein by

reference.

37, Each and every act and omission alleged herein was done by the defendants not only as

38,

39,

individuals, but also.under the color and pretenses of the statutes, ordinances, regulations,
customs, and usages of the Commonwealth of Massachusetts, and the rules, policies, and
direction of the District, having been clothed with both actual and apparent authority by the
governing body, the School Committee and/or Monson,

The defendants acted with deliberate indifference or gross negligence in failing to supervise
and train staff at Wood End Elementary. |

Megan has been deprived by the defendants, under color of law, of the rights, privileges and
immunities secured by the Constitution and laws of the United States, including the right to

be free from intrusions into her bodily integrity and to receive a public education.
Case 1:21-cv-11138-RWZ Document 1-1 Filed 07/12/21 Page 8 of 17

40. As a direct and proximate result of such deprivation, Megan suffered physical injuries,

41

42.

43.

44,

45.

46.

47.

indignities, humiliation, severe emotional distress, mental anguish, and invasion of bodily

integrity.
COUNT I

(Violation of 42 U.S.C. § 1983)

(By ‘Megan Sanphy against the Town of Reading, the Reading School Committee, Reading
Public Schools and Defendant John F. Doherty in his Official Capacity)

. The plaintiffs re-allege paragraphs 1 through 40, above and incorporate them herein by
reference.

The defendants were deliberately indifferent to or tacitly authorized the wrongful conduct of
their agents and/or employees described above and failed to prevent further emotional
injury.

The defendants’ failure to adequately supervise their agent and/or employees at Wood End
Elementary caused Megan to be subject to the injuries described above.

The defendants’ failure to adequately train their agent and/or employees at Wood End
Elementary caused Megan to be subject to the injuries described above.

The actions and inactions of the defendants were part of a custom or policy that caused
Meagan to be subject to the injuries described above.

As a consequence of such custom or policy, Megan has been deprived by the defendants,
under color of law, of the rights, privileges and immunities secured by the Constitution and
laws of the United States, including the right to be free from intrusions into her bodily
integrity and to receive a public education,

As a direct and proximate result of such deprivation, Megan suffered physical injuries,

indignities, humiliation, severe emotional distress, mental anguish, and invasion of bodily

integrity.
Case 1:21-cv-11138-RWZ Document 1-1 Filed 07/12/21 Page 9 of 17

COUNT Il

(Violation of Title IX, 20 U.S.C. § 1681)
By Megan Sanphy against the Town of Reading, the Reading School Committee, Reading Public
Schools and Defendant John F. Doherty in his Official Capacity)

48. The plaintiffs re-allege paragraphs | through 47, above and incorporate them herein by
reference.

49, On information and belief the municipal defendants are recipients of federal funds.

30. The municipal defendants, in violation of Title IX, 20 U.S.C §1681, denied Megan Sanphy
the benefits of her education program and creation of a hostile educational environment
through sexual harassment.

51. The conduct of school employees had the effect of unreasonably interfering with Megan’s
education by creating an intimidating, hostile, humiliating, and sexually offensive
educational environment.

52, As a direct and proximate result of such deprivation, Megan suffered physical injuries,
indignities, humiliation, severe emotional distress, mental anguish, invasion of bodily
integrity, and deprivation of the benefits of her educational programs. .

COUNT IV

(Negligence under M.G.L.c. 258, § 2)

(By Megan Sanphy against the Town of Reading, Reading Public Schools, and the Reading
School Committee)

53. The plaintiffs re-allege paragraphs | through 52, above and incorporate them herein by
reference.
54. The defendant owed a duty to exercise reasonable care for the protection of Megan against

assault and inappropriate conduct and/or contact.
Case 1:21-cv-11138-RWZ Document1-1 Filed 07/12/21 Page 10 of 17

55, The defendant breached that duty by facilitating and failing to prevent assault, misconduct

and inappropriate conduct and/or contact that they knew or should have known was

occurring.

56, By their actions and inactions, the defendant caused Megan to be subject to the injuries as

described above.

57, As a direct and proximate result of the defendant’s negligence, Megan suffered physical

injuries, indignities, humiliation, severe emotional distress, mental anguish, and invasion of

bodily integrity.
COUNT V

(Negligent Infliction of Emotional Distress)
(By Megan Sanphy against the Town of Reading, Reading Public Schools, and the Reading
~ School Committee)
58. Plaintiffs incorporate and re-allege by reference paragraphs 1 through 57, above.
59. Defendant owed a duty to Megan to exercise reasonable care when assuming the care,

responsibility, and supervision of her.

60. Defendant was negligent and breached their duty to exercise reasonable care in providing a

safe environment for the plaintiff.

61. As a result of defendant’s conduct, the plaintiff has suffered physical injuries and emotional

distress, as more fully alleged herein

COUNT VI
(Intentional Infliction of Emotional Distress)
(By Megan Sanphy against Defendants John F. Doherty, Joanne King, and Margaret Cullen in

their Individual Capacities)

62. Plaintiffs re-allege paragraphs 1 through 61, above and incorporate them herein by

reference.
Case 1:21-cv-11138-RWZ Document1-1 Filed 07/12/21 Page 11 of 17

63. As a result of the intentional extreme and outrageous conduct of the defendants, Megan
suffered severe emotional distress and other injuries that these defendants knew or should
have known would be and was the likely result of their actions.

COUNT VIL
(Violation of Title I, 42 U.S.C. §§ 12131-12165)

(By Megan Sanphy against the Town of Reading, Reading Public Schools, and the Reading
School Committee and John F. Doherty in his official capacity)

64, Plaintiffs re-allege paragraphs 1 through 63; above, and incorporate them herein by
reference,

65. At all relevant times, Megan was a qualified individual with disabilities known to the
defendants, as described above.

66. Despite her disabilities, Megan was otherwise qualified to participate in or receive the public
benefit, services, programs, and activities afforded by the defendants.

67. Megan was denied proper and appropriate oversight, supervision, and services or otherwise

' discriminated against by the defendants.
68. Megan’s discrimination by the defendants was by reason of her disabilities.
69. As a result of this discrimination, Megan was harmed, as described above.

COUNT VI
(Loss of Consortium)

(By Michele Sanphy and Matthew Sanphy against Defendants John F. Doherty, Joanne King,
and Margaret Cullen in their Individual Capacities) -

70. The plaintiffs re-allege paragraphs | through 69, above and incorporate them herein by
reference.

71. At all times material to this civil action, Michele Sanphy and Matthew Sanphy were the

parents of Megan.
Case 1:21-cv-11138-RWZ Document1-1 Filed 07/12/21 Page 12 of 17

72. As a direct and proximate result of the defendants’ negligence, Michele Sanphy and
Matthew Sanphy have been deprived of the society, love, affection, companionship, care and
services, of their child, Megan, and are entitled to recovery for said loss pursuant to G. L. ¢.
231, § 85X.

73. Michele Sanphy and Matthew Sanphy seek all damages available against defendants on

account of their Joss of consortium.

RELIEF REQUESTED

WHEREFORE, the plaintiffs claim judgment against the defendants and each of them,

jointly and severally as follows:

A. Compensatory damages in an amount warranted by the evidence at trial;

B Punitive damages in an amount warranted by the evidence at trial;

Cc. Reasonable attorney fees and the costs incurred in this action;

D Such other relief as permitted by statute and as this court shall consider to be fair

and equitable.

JURY DEMAND

The plaintiffs hereby demand a jury on all claims and issues so triable.
Respectfully submitted,
Plaintiffs,
MICHELE SANPHY and MATTHEW SANPHY,
individually and on behalf of their minor child
MEGAN SANPHY

By their Attorney,

10
Case 1:21-cv-11138-RWZ Document1-1 Filed 07/12/21 Page 13 of 17

DATED: May 5, 2021

4S/ Daniel T.S. Heffernan

Daniel T. S. Heffernan, BBO #550794
KOTIN, CRABTREE & STRONG, LLP
One Bowdoin Square

Boston, MA 02114

p: (617) 227-7031

f: (617) 367-2988
dheffernan@kcslegal.com

11
Case 1:21-cv-11138-RWZ Document1-1 Filed 07/12/21 Page 14 of 17

EXHIBIT A

 
Case 1:21-cv-11138-RWZ Document1-1 Filed 07/12/21 Page 15 of 17

e KOTIN

CRABTREE Rowd
One Bowdoin Square | Boston, Massachusetts 02114-2925
& STRONG ‘Tel: 617, 227.7031 | Fax: 617, 367.2988 | www.keslegal.com
/ ATTORNEYS LLP

Daniel T. 8. Heffernan
dheffernan@keslegal.com

Carl A. Misitano

cmisitano@keslegal.com

September 11, 2020

BY FEDEX STANDARD OVERNIGHT

 

 

 

 

 

 

 

 

Dr. John F Doherty Margaret Cullen
Superintendent of Schools Reading School District
82 Oakland Road 82 Oakland Road
Reading, MA, 01867 oO Reading, MA, 01867
Charles Robinson, Chair Laura A Gemme, Town Clerk
Reading School Committee Reading Town Hall

82 Oakland Road 16 Lowell Street
Reading, MA, 01867 Reading, MA 01867
Robert W. LeLacheur, Jr. Carlo Bacco

Reading Town Manager Select Board

16 Lowell Street 494 Main Street
Reading, MA 01867 Reading, MA 01867
Vanessa I. Alvarado Mark L. Dockser

Select Board Select Board

7 Grand Street 110 Beaver Road
Reading, MA 01867 Reading, MA 01867
Karen Gately Herrick Anne DJ Landry

Select Board Select Board

9 Dividence Road 15 Center Avenue
Reading, MA 01867 Reading, MA 01867

 

Re: Notice of Massachusetts Tort Claim Pursuant to M.G.L. ¢. 258, §4, on behalf of Megan |
Sanphy, Matthew Sanphy and Michele Sanphy.

To Whom it May Concern:

represent Megan Sanphy (“Megan”) and her parents, Michele Sanphy (“Mrs. Sanphy”) and
Matthew Sanphy (“Mr. Sanphy”), of Reading, Massachusetts, -I write this presentment letter to
Case 1:21-cv-11138-RWZ Document1-1 Filed 07/12/21 Page 16 of 17

September 11, 2020
2 | Page

you pursuant to M.G.L. c. 258, §4. The City of Reading, the Reading Public Schools, and their
officials and individuals (collectively “Reading”) were ‘negligent, violated the federal and state
civil rights of my clients, and are responsible for the injuries suffered by Megan, and those of
Mr. and Mrs, Sanphy, at the hands of Reading employees, On their behalf, we demand $350,000

. to resolve their claims.

Megan is currently twelve (12) years old [DOB: 9/29/2007] and has been diagnosed with
Down syndrome, anxiety and, as a result of the actions of Reading employees, Post Traumatic
Stress Disorder. Megan began attending the Reading Public Schools at age three (3) and been on

an JEP since then.

During the beginning of the 2019-2020 school year, Megan was fifth grade (5") student at
Wood End Elementary School in Reading. Margaret Cullen was Megan’s teacher, On or about
September 17, 2019, Ms. Cullen told Megan to pick up some toys. When Megan did not comply
as quickly as Ms. Cullen wanted and began fidgeting with her sweatshirt, Ms, Cullen
outrageously and forcefully pulled off Megan’s sweatshirt leaving her exposed to all in her

classroom in her sports bra,

Megan was traumatized and humiliated by this outrageous act. Subsequent acts by various
Reading staff compounded the damage done to Megan. The staff inaccurately reported what
occurred, essentially accusing Megan of being a liar and undermining the ability of Megan’s
parents and therapist to effectively address this trauma; made Megan apologize to Ms. Cullen;
and ineffectively addressed Megan’s trauma. ,

Megan has and continues to suffer serious damages as a result. Megan has been diagnosed
with PTSD, experienced serious anxiety and sleep disturbances, became dysregulated, was
unable to attend school for a while, and was not able to return to Wood End Elementary School.

As a direct result of Reading’s negligent and intentional actions and inactions leading to the
incidents described above, Megan suffered serious injuries and continues to suffer from the
symptoms caused by those injuries.

Additionally, Megan’s parents have suffered emotional distress and anguish, which has
greatly impacted their family relationship and caused a loss of consortium.
Case 1:21-cv-11138-RWZ Document1-1 Filed 07/12/21 Page 17 of 17

September 11, 2020
3 | Page

Based on the above, my clients demand that Reading pay $350,000 in satisfaction of their
claims. Please respond to this demand at your earliest convenience. Should you have any
questions, please do not hesitate to contact me.

Thank you for your attention to this matter.
Very truly yours,

/s/Daniel T.S, Heffernan
/s/Carl A. Misitano

Daniel T. 8. Heffernan
Carl A. Misitano .
DTSH/cd

cc: Michele and Matthew Sanphy
